 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RANDOLPH A. JACKSON,                        Case No. 2:19-cv-07830-JAK (AFM)
12                       Petitioner,
                                                 ORDER ACCEPTING FINDINGS
13          v.
                                                 AND RECOMMENDATIONS OF
14   I. HETMER, Warden,                          UNITED STATES MAGISTRATE
                                                 JUDGE
15                       Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation of United States Magistrate Judge. Further,
19   the Court has engaged in a de novo review of those portions of the Report to which
20   objections have been made.
21         Petitioner’s objections are overruled. With the exception of the matters
22   addressed below, Petitioner’s objections do not warrant discussion because they are
23   addressed appropriately in the Report.
24         Petitioner complains that the records related to his 1981 conviction have been
25   destroyed. (ECF No. 19 at 1-3.) To the extent that Petitioner seeks to assert a claim
26   related to the destruction of records, it is not cognizable in a federal habeas corpus
27   action. A habeas corpus action necessarily presents a challenge to either a conviction
28   or a sentence imposed by a state court judgment. See 28 U.S.C. § 2254; Preiser v.
 1   Rodriguez, 411 U.S. 475, 500 (1973). When success on a claim “would not
 2   necessarily lead to his immediate or earlier release from confinement,” that claim
 3   does not fall within the “core of habeas corpus” and is not properly raised in a habeas
 4   corpus petition. Nettles v. Grounds, 830 F.3d 922, 934-935 (9th Cir. 2016) (en banc).
 5   Because Petitioner’s complaint regarding the destruction of records, if successful,
 6   would not affect the validity or length of his confinement, it is not properly raised in
 7   his habeas corpus petition. See Nettles, 830 F.3d at 934-935.
 8         THEREFORE IT IS ORDERED that Judgment shall be entered dismissing
 9   this action without prejudice for lack of jurisdiction.
10

11   DATED:
12

13   Dated: March 24, 2020            _________________________________
14
                                           John A. Kronstadt
                                           United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
